By the Court.—Freedman, J.
—Upon proof that the appeals of the infant defendants Muller, from the orders of December 22, 1876, had been withdrawn pursuant to a stipulation entered into by the parties to said appeals, the general term, on February 23, 1877, granted an order dismissing said appeals without costs, and such order was duly entered.
This having been done, another party to the action, who had no interest in said appeals, not having in fact appealed, has no right to procure, at a subsequent general term, an order of affirmance of the orders of December 22, 1876, by default. The party appellant or the parties appellants .are the only parties who can move the court in favor of the appeal.
The order of March 5, 1877, should be vacated and set aside.
Sedgwick and Speir, JJ., concurred.